CONCURRING- OPINION.
WOODSON, J.
Contract for Services: Recovery. I concur in all that my learned associate Judge Graves has said in this case, as to the evidence showing that the contract in controversy was fair and reasonable and was entered into without any fraud or undue influence on the part of Mr. Pitt. I also concur in the result reached by him. But I dissent as to that part of the opinion which holds that our statute has removed from attorneys the burden of showing that their contracts with their clients, after the relation of attorney and client has been established, were fair and reasonable and were free from fraud and undue influence on their part.
Judge Walker has fully expressed my views of the law upon this branch of the case in the second paragraph of his dissenting opinion, in which I fully concur.
I am, however, unable to concur in the first paragraph thereof, for the reason that I think the common sense of the contract and what the parties thereto liad in mind was, that Mr. Pitt’s services in any event, if the contract was fully performed by him, should be not less than $25,000 and might be much more, if the evidence showed that the services were really worth more.
*438The latter part, he clearly had the right to waive, even though his services may have been worth $50,000, and could have sued for and recovered the $25,000, notwithstanding he had earned a much larger sum. Now, if that is what the parties had in mind, and evidently that was their intention, then by parity of reasoning it seems to me that if he,' as previously stated, was to recover $25,000 in any event, then if for any legitimate reason he was prevented from fully performing the contract, then he certainly should be entitled to that part of the absolute fee he had absolutely earned, whether it was one-third, one-half, three-fouiths or any other portion thereof.
Suppose he had performed all the services called for by the contract except as to some trivial matter, and had died, just as he did, and it had become necessary for Mrs. Forsee to have employed other counsel to perform that matter, which was, say, worth only $25, and she had done so and had paid it, would it be seriously contended that Mr. Pitt’s administrator would not be legally entitled to collect the $25,000, less the $25, paid by her for said other counsel ? I apprehend not; for the reason that was the amount the parties to the contract had agreed upon as the value of his services.
As an illustration, suppose the contract had iixea Mr. Pitt’s fees absolutely at $25,000, no more, no less; also that the services he had agreed to perform were really worth $50,000; that after he had partially performed the contract, say fifty per cent of it, he discovered his error and had, for that reason, wilfully abandoned his contract, preferring to lose the $12,500 earned under the contract, than to perform the remaining service worth $37,500, and only receive therefor.$25,000; and in consequence thereof, it became necessary for Mrs. Forsee to employ and she did employ other counsel, say John Jones, to complete the contract; that Jones availed himself of Mr. Pitt’s work, *439as was done in the case at bar; that after completing the services called for in Mr. Pitt’s contract, Jones presented his bill to Mrs. Forsee for $37,500, the reasonable value of the services performed by him, and she had paid it; and thereupon she had sued Mr. Pitt for the $37,500, the amount she was forced to and did pay Jones, would it be seriously contended that Mr. Pitt or his administrator could not set off the $12,500, the value of the services performed by him, which was fifty per cent of the entire contract price, and utilized by said Jones, against the $37,500, which she had so paid Jones? I apprehend the answer would be in the negative, and if so, that would be prorating the work and value thereof according to the price of the entire work as fixed by the contract. Now, if the price fixed by the contract could be used as a corrected basis of prorating in the supposed case, why then could not the same thing be done in the case at bar?
I can see no difference in principle between the two cases.
Clearly such a rule could in no wise injure the-client, and as a matter of fact, in the case at bar, Mrs. Forsee made several thousand dollars by the unfortunate death of Mr. Pitt, which occurred before he had fully completed the contract, yet she has received full value for the entire $25,000, which she agreed to pay therefor, in any event.
For these reasons I concur in the result of the majority opinion, as previously stated, and to paragraph two of Brother Walker's dissenting opinion.
Brown, J., concurs herein.